         Case 1:20-cv-07139-JPO Document 66 Filed 07/08/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BOLUKA GARMENT CO., LIMITED,
 et al., individually and on behalf of all
 others similarly situated,                                          20-CV-7139 (JPO)
                                Plaintiffs,
                                                                  OPINION AND ORDER
                      -v-

 CANAAN INC., et al.,
                                Defendants.


J. PAUL OETKEN, District Judge:

       Boluka Garment Co., Limited (“Boluka”), and Hongkuo Tang, individually and on behalf

of all others similarly situated, bring suit against Canaan Inc., five of its senior executives, and a

number of companies involved in underwriting its initial public offering (together,

“Defendants”), alleging violations of the Securities Act of 1933 (the “Securities Act”) and the

Securities Exchange Act of 1934 (the “Exchange Act”). Defendants have moved to dismiss the

complaint for failure to state a claim. For the reasons that follow, the motion is granted.

I.     Background

       The following facts, drawn from the amended complaint, are presumed true for the

purposes of this motion. (See Dkt. No. 51 (“AC”).)

       Canaan Inc., a Cayman Islands company headquartered in China, designs and

manufactures computer hardware used for mining Bitcoin. (AC ¶ 2.) Between 2016 and 2018,

Canaan made three unsuccessful attempts to go public on various Asian stock exchanges, each

time abandoning its plans after regulatory scrutiny. (AC ¶¶ 38-41.) Canaan then set its sights on

the United States. On November 21, 2019, after filing the relevant paperwork with the U.S.




                                                   1
           Case 1:20-cv-07139-JPO Document 66 Filed 07/08/21 Page 2 of 13




Securities and Exchange Commission, Canaan made an initial public offering of ten million

shares on the Nasdaq Global Market. (AC ¶¶ 52, 53.)

       On February 20, 2020, a short seller using the pseudonym Marcus Aurelius published an

online report accusing Canaan of deceptive business practices. (AC ¶ 8.) In the report, Aurelius

claimed that Canaan had inflated its customer base, overstated its financial prospects, and failed

to disclose certain related-party transactions between the company and its executives or major

shareholders. (See Dkt. No. 56-4.) The day the report was published, the value of Canaan’s

stock fell more than 6.8 percent. (AC ¶ 8.)

       In the wake of the report, Lead Plaintiffs Boluka and Tang (“Plaintiffs”) brought this

action 1 on behalf of those who bought or otherwise acquired Canaan securities between

November 20, 2019, and February 20, 2020, alleging that Defendants omitted material

information from Canaan’s registration statement — the set of documents a company must file

with the SEC before proceeding with a public offering — and seeking remedies under the

Securities Act and the Exchange Act. (AC ¶ 1.) In particular, Plaintiffs allege that the

registration statement failed to disclose (1) that Yongjie Yao, who held 8.8 percent of Canaan’s

total shares, also served as a senior executive in charge of Canaan’s international sales and

marketing; (2) that Grandshores Technology Group Limited (“Grandshores”), a company

controlled by Yao, had announced a “strategic cooperation framework agreement” to purchase or

distribute Canaan blockchain equipment worth up to $150 million; and (3) that Zhejiang Suanli



       1
         The initial complaint was filed on March 4, 2020, in the District of Oregon, listing
Canaan shareholder Philippe Lemieux as lead plaintiff. (See Dkt. No. 1.) On June 2, 2020,
Judge Mosman appointed Boluka and Tang as lead plaintiffs in Lemieux’s stead. (Dkt. No. 20.)
On August 31, 2020, Judge Mosman granted Canaan’s motion to change venue, transferring the
action to this Court, and Plaintiffs filed the operative complaint on October 7, 2020. (Dkt. No.
39; AC.)


                                                 2
         Case 1:20-cv-07139-JPO Document 66 Filed 07/08/21 Page 3 of 13




Network Science and Technology Company Ltd. (“Zhejiang Suanli”), a company controlled in

part by two of Canaan’s directors, Defendants Jianping Kong and Qifeng Sun, had purchased

roughly $149,697 worth of Canaan products between January and April 2017. (AC ¶¶ 5-7.)

Defendants have filed a motion to dismiss for failure to state a claim under Federal Rule of

Procedure 12(b)(6). (See Dkt. No. 54.)

II.     Legal Standard

         To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,

550 U.S. at 556).

        Plaintiffs alleging securities fraud claims, however, must satisfy “heightened pleading

requirements” to withstand a motion to dismiss. ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493

F.3d 87, 99 (2d Cir. 2007). Under Federal Rule of Civil Procedure 9(b), a party alleging fraud

“must state with particularity the circumstances constituting” that fraud. This means that the

complaint must “(1) specify the statements that the plaintiff contends were fraudulent, (2)

identify the speaker, (3) state where and when the statements were made, and (4) explain why the

statements were fraudulent.” Mills v. Polar Molecular Corp., 12 F.3d 1170, 1175 (2d Cir. 1993).

The particularity requirement of Rule 9(b) applies to claims brought under Section 10(b) of the

Exchange Act and Rule 10b–5 promulgated thereunder. Rombach v. Chang, 355 F.3d 164, 170

(2d Cir. 2004). It also applies to claims brought under Section 11 of the Securities Act “insofar

as the claims are premised on allegations of fraud.” Id. at 171.




                                                   3
         Case 1:20-cv-07139-JPO Document 66 Filed 07/08/21 Page 4 of 13




III.   Discussion

       Plaintiffs allege that Defendants violated Section 10(b) and Section 20(a) of the

Exchange Act, as well as Section 11 and Section 15 of the Securities Act, by failing to disclose

three related-party transactions in their SEC filings. (AC ¶¶ 1, 5-7.)

       A.      Yao and Grandshores

       The Court begins by grouping together two of the three claims: (1) Canaan’s failure to

disclose shareholder Yao’s position as senior executive of Canaan’s international sales and

marketing, and (2) Canaan’s failure to disclose the related-party nature of its dealings with

Zhejiang Suanli. (See AC ¶¶ 5, 7.)

               1.      Section 10(b) of the Exchange Act and Rule 10b–5

       In connection with the purchase or sale of a security, Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder prohibit “mak[ing] any untrue statement of a material

fact” or “omit[ting] to state a material fact necessary in order to make the statements made … not

misleading.” 17 C.F.R. § 240.10b-5. To state a claim under these provisions, a plaintiff must

establish “(1) a material misrepresentation or omission by the defendant; (2) scienter; (3) a

connection between the misrepresentation or omission and the purchase or a sale of a security;

(4) reliance upon the misrepresentation or omission; (5) economic loss; and (6) loss causation.”

Stoneridge Inv. Partners, LLC v. Sci.-Atlanta, 552 U.S. 148, 157 (2008).

       Defendants argue that Plaintiffs have failed to plead (1) a material omission, (2) scienter,

and (3) loss causation. (See Dkt. No. 55 at 28.) The Court begins with the third of these

arguments. If Defendants have failed to plead loss causation, the Court need not proceed further.

See, e.g., Citibank, N.A. v. K-H Corp., 968 F.2d 1489, 1496 (2d Cir. 1992) (affirming dismissal

where claim failed to satisfy the loss causation requirement under Section 10(b) and Rule 10b–

5); In re Merrill Lynch & Co. Rsch. Reps. Sec. Litig., 568 F. Supp. 2d 349, 365 (S.D.N.Y. 2008)


                                                 4
            Case 1:20-cv-07139-JPO Document 66 Filed 07/08/21 Page 5 of 13




(dismissing Section 10(b) and Rule 10b-5 claims upon holding that plaintiff failed to plead loss

causation).

        “Loss causation is the causal link between the alleged misconduct and the economic

harm ultimately suffered by the plaintiff.” Lentell v. Merrill Lynch & Co., 396 F.3d 161, 172 (2d

Cir. 2005) (internal quotation marks and citation omitted); see also Dura Pharms., Inc. v.

Broudo, 544 U.S. 336, 345 (2005) (noting that securities statutes exist “not to provide investors

with broad insurance against market losses, but to protect them against those economic losses

that misrepresentations actually cause”). To plead loss causation, a plaintiff must “allege not

only that its loss was foreseeable, but also that the alleged misstatement or omission concealed

something from the market that, when disclosed, negatively affected the value of the security.”

In re AOL Time Warner, Inc. Sec. Litig., 503 F. Supp. 2d 666, 677 (S.D.N.Y. 2007) (internal

quotation marks and citation omitted). “In its simplest form, this may be achieved by alleging

that the market reacted negatively to a corrective disclosure, which revealed an alleged

misstatement’s falsity or disclosed that allegedly material information had been omitted.” Id.

(internal quotation marks and citation omitted). A plaintiff may also plead loss causation by

alleging that “a defendant’s misstatements or omissions concealed a risk that later materialized to

cause the plaintiff’s loss.” Id.

        Here, Plaintiffs’ theory of loss causation flows from an alleged corrective disclosure: the

release of the Aurelius report. 2 In their telling, the report “expos[ed] the problems arising from



        2
         Defendants suggest that Plaintiffs cannot plead loss causation based on a report written
by an anonymous short seller with a financial incentive to mislead investors. (See Dkt. No. 55 at
31.) But there is no requirement that a corrective disclosure come from a particular source, “take
a particular form[,] or be of a particular quality.” In re Winstar Commc’ns, No. 01-CV-3014,
2006 WL 473885, at *14 (S.D.N.Y. Feb. 27, 2006). A short seller’s report can constitute a
corrective disclosure so long as “the report reveals accurate information” exposing a company’s
misstatements or omissions. Harris v. AmTrust Fin. Servs., Inc., 135 F. Supp. 3d 155, 173 n.30


                                                 5
         Case 1:20-cv-07139-JPO Document 66 Filed 07/08/21 Page 6 of 13




[Canaan’s] related-party transactions,” which then caused a roughly 6.8 percent dip in the value

of Canaan’s stock. (AC ¶ 92.) But the report said nothing about Yao’s alleged role as a senior

executive, nor did it include any information about Zhejiang Suanli’s alleged purchase of nearly

$150,000 worth of Canaan products in 2017. (See Dkt. No. 56–4.) Defendants therefore argue

that “Plaintiffs have no basis to attribute Canaan’s drop in stock price to the omission of these

facts from the Registration Statement.” (Dkt. No. 55 at 27.)

       Plaintiffs respond that the wrongdoing described in the report — which “accused Canaan

very generally of failing to disclose related-party transactions” — is broad enough to encompass

the claims regarding Yao and Zhejiang Suanli. (Dkt. No. 57 at 27.) The report stated, for

example, that “[t]ransactions with related parties and/or sham entities have been a hallmark of …

fraudulent US-listed Chinese companies,” and that Canaan used related-party transactions to

“boost[] sales prior to [its] Chinese listing attempts.” (Dkt. No. 56–4 at 5-6.) For the purposes

of establishing loss causation, however, these general accusations fall short. Although “a

plaintiff may plead loss causation without alleging a disclosure that precisely mirrors the

substance of a prior undisclosed fraud,” the disclosure must nevertheless “reveal to the market

some part of the truth regarding the alleged fraud.” In re Take-Two Interactive Sec. Litig., 551 F.

Supp. 2d 247, 285 (S.D.N.Y. 2008). Broadly accusing “US-listed Chinese companies” of

fraudulent behavior reveals nothing about Canaan’s alleged failure to disclose Yao’s role in the

company or the related-party nature of the company’s dealings with Zhejiang Suanli. The same

is true of the report’s claim that related-party transactions “boosted sales prior to [Canaan’s]

Chinese listing attempts.” In context, that statement refers specifically to Canaan’s relationship



(S.D.N.Y. 2015); see also In re Winstar, 2006 WL 473885, at *12-15 (holding that plaintiffs had
adequately alleged loss causation based on short-seller report that the company had insufficient
cash flow to fund its operations and had engaged in questionable accounting practices).


                                                  6
         Case 1:20-cv-07139-JPO Document 66 Filed 07/08/21 Page 7 of 13




with two entities: (1) Hangzhou Weitui Information Technology Company, a firm controlled by

Canaan executives Kong and Sun, and (2) Shimian, a Canaan customer founded in 2016 by

employees of a Canaan subsidiary. (See Dkt. No. 56–4 at 6-7.) It does not refer to Yao or

Zhejiang Suanli. Plaintiffs attempt to characterize the related-party transactions identified in the

report — Canaan’s failure to disclose the Grandshores agreement, and its failure to disclose the

related-party nature of its dealings with Hangzhou Weitui and Shimian — as “part of the same

overarching fraudulent scheme” as the transactions involving Yao and Zhejiang Suanli. (Dkt.

No. 57 at 28.) But this is a stretch. The closest the complaint comes to alleging an “overarching

fraudulent scheme” is noting that Canaan’s SEC filings contained “omissions of a similar nature”

to the ones regulators had flagged when the company attempted to go public in Asia. (AC ¶ 4.)

Without more, however, these alleged similarities are not enough to suggest a sweeping scheme

to hide related-party transactions from investors.

       At least with respect to the claims about Yao and Zhejiang Suanli, then, the Aurelius

report did not “disclose the information that the [complaint] describes.” In re PetroChina Co.

Sec. Litig., 120 F. Supp. 3d 340, 367 (S.D.N.Y. 2015). These claims must therefore be dismissed

under Section 10(b) and Rule 10b–5 for failure to establish loss causation. See Plumbers,

Pipefitters & MES Local Union No. 392 Pension Fund v. Fairfax Fin. Holdings Ltd., 886 F.

Supp. 2d 328, 338-39 (S.D.N.Y. 2012) (finding that plaintiff had not adequately alleged loss

causation where the corrective disclosure said nothing about defendant’s “general accounting

policies and practices,” the subject of the fraud alleged in the complaint).

               2.      Section 11 of the Securities Act

       To state a claim under Section 11 of the Securities Act, a plaintiff must allege that: (1)

“she purchased a registered security,” (2) “the defendant participated in the offering in a manner

sufficient to give rise to liability under Section 11,” and (3) “the registration statement contained


                                                  7
            Case 1:20-cv-07139-JPO Document 66 Filed 07/08/21 Page 8 of 13




an untrue statement of a material fact or omitted to state a material fact required to be stated

therein or necessary to make the statements therein not misleading.” In re China Valves Tech.

Sec. Litig., 979 F. Supp. 2d 395, 414 (S.D.N.Y. 2013) (internal quotation marks and citation

omitted).

       Unlike claims under Section 10(b) of the Exchange Act, Section 11 claims do not require

plaintiffs to plead loss causation. See In re Giant Interactive Grp., Inc. Sec. Litig., 643 F. Supp.

2d 562, 572 (S.D.N.Y. 2009) (“[I]t is unnecessary to plead loss causation to maintain claims

under Sections 11 and 12.”); Levine v. AtriCure, Inc., 508 F. Supp. 2d 268, 272 (S.D.N.Y. 2007)

(“Loss causation … is not an element of a § 11 claim under the Securities Act.”). But Section

11(e) of the Securities Act does provide for a “negative causation” affirmative defense to claims

that a registration statement was materially misleading: A plaintiff cannot recover damages for

losses that the defendant proves did not result from the alleged omission or misrepresentation.

See 15 U.S.C. § 77k(e); Akerman v. Oryx Commc’ns Inc., 810 F.2d 336, 341 (2d Cir. 1987)

(“[S]ection 11(e) expressly creates an affirmative defense of disproving causation.”). “As an

affirmative defense, the burden of disproving loss causation falls on defendants.” Levine, 508 F.

Supp. 2d at 272.

       Because analyzing causation can be a fact-intensive inquiry, “the affirmative defense of

negative causation is generally not properly raised on a Rule 12(b)(6) motion.” In re Giant, 643

F. Supp. 2d at 572; Levine, 508 F. Supp. 2d at 272-3 (“[N]egative causation is generally

established by a defendant on a motion for summary judgment or at trial.”). However, “[w]here

it is apparent from the face of the complaint that the plaintiff cannot recover her alleged losses,

dismissal of the complaint pursuant to [Rule] 12(b)(6) is proper.” In re Merrill Lynch & Co.

Rsch. Reps. Sec. Litig., 272 F. Supp. 2d 243, 253 (S.D.N.Y. 2003).




                                                  8
           Case 1:20-cv-07139-JPO Document 66 Filed 07/08/21 Page 9 of 13




          That is the case here. As explained above, see supra III.A.1, the alleged corrective

disclosure — the Aurelius report — says nothing about Yao’s position as a senior executive or

Canaan’s relationship with Zhejiang Suanli. As a result, Plaintiffs’ losses cannot be tied to the

omission of these facts from Defendants’ SEC filings, making dismissal appropriate at this stage.

See In re Merrill Lynch, 272 F. Supp. 2d at 255 (dismissing Section 11 claims under Rule

12(b)(6) where, as here, plaintiff’s alleged loss “occurred before public disclosure of the

allegedly concealed information”); Amorosa v. AOL Time Warner Inc., 409 F. App’x 412, 417

(2d Cir. 2011) (affirming Rule 12(b)(6) dismissal of Section 11 claim where lack of causation

was “apparent from the face of the complaint”); In re Britannia Bulk Holdings Inc. Sec. Litig.,

665 F. Supp. 2d 404, 419 (S.D.N.Y. 2009) (holding that Section 11 claims were subject to Rule

12(b)(6) dismissal where the alleged corrective disclosure did “not speak at all” to the alleged

fraud).

          The Section 11 claims regarding Yao and Zhejiang Suanli are therefore dismissed.

          B.     Grandshores

          The Court next considers Plaintiffs’ claim that Canaan failed to disclose a $150 million

deal it made with Grandshores, a company controlled by Yao. (See AC ¶ 6.) Unlike Plaintiffs’

other two claims, this one does appear in the Aurelius report. Instead of beginning with loss

causation, however, the Court first considers whether the Grandshores omission is actionable

under the securities laws; if not, the Court need not proceed further. For an omission to be

actionable under Section 10(b) of the Exchange Act or Section 11 of the Securities Act, a

plaintiff must allege both that the defendant had a duty to disclose the information, and that the

omitted information would have been material to investors. See In re Sanofi-Aventis Sec. Litig.,

774 F. Supp. 2d 549, 560 (S.D.N.Y. 2011) (holding that an omission is actionable under Section

10(b) only if “the omitted fact is material” and “the speaker had a duty to disclose the omitted


                                                   9
        Case 1:20-cv-07139-JPO Document 66 Filed 07/08/21 Page 10 of 13




fact”); In re Bear Stearns Mortg. Pass-Through Certificates Litig., 851 F. Supp. 2d 746, 760

(S.D.N.Y. 2012) (same with respect to Section 11).

       The test for materiality is the same under both Section 10(b) and Section 11. In re

Wachovia Equity Sec. Litig., 753 F. Supp. 2d 326, 376 (S.D.N.Y. 2011). An omission is material

if there is “a substantial likelihood that the disclosure of the omitted fact would have been

viewed by the reasonable investor as having significantly altered the ‘total mix’ of information

made available.” In re Britannia, 665 F. Supp. 2d at 413 (quoting Basic Inc. v. Levinson, 485

U.S. 224, 231-32 (1988)). Materiality is a “mixed question of law and fact,” often requiring a

fact-intensive inquiry into “the inferences a reasonable shareholder would draw from a given set

of facts.” Id. (internal quotation marks and citation omitted). It is therefore “not ordinarily a

question appropriate for resolution as a matter of law in a motion to dismiss.” Id. A court may

conclude that an alleged omission is immaterial as a matter of law, however, when the omission

is “so obviously unimportant to a reasonable investor that reasonable minds could not differ on

the question of [its] importance.” Id. (internal citation omitted).

       Here, the alleged omission concerns an October 2019 agreement under which

Grandshores announced its intent to purchase or distribute up to $150 million in blockchain

equipment from Canaan by the end of 2020. (See Dkt. No. 56–8.) Plaintiffs argue that

Defendants had a duty to disclose the deal under two provisions of SEC Form 20-F: Item 5(D),

under which companies are asked to disclose “any known trends, uncertainties, demands,

commitments[,] or events that are reasonably likely to have a material effect on the company’s

net sales or revenues, income from continuing operations, profitability, liquidity[,] or capital

resources, or that would cause reported financial information not necessarily to be indicative of

future operating results or financial condition”; and Item 7.B.1, under which companies are




                                                 10
        Case 1:20-cv-07139-JPO Document 66 Filed 07/08/21 Page 11 of 13




asked to disclose the “nature and extent of any transactions or presently proposed transactions

which are material to the company or [to a] related party.” (See AC ¶¶ 78, 86.)

       The parties disagree as to whether Canaan had a duty to disclose the Grandshores deal

under these provisions. (See Dkt. No. 55 at 26.) The Court need not resolve that question,

however, because the deal was not material — meaning that even if Canaan did have an

affirmative duty to disclose the deal, its failure to do so is not actionable under Section 10(b) or

Section 11. To determine whether a given event is material, a court must balance “both the

indicated probability that the event will occur and the anticipated magnitude of the event in light

of the totality of the company activity.” Basic, 485 U.S. at 238 (internal citation omitted). Here,

the agreement in question was non-binding, meaning, as Defendants argue in their briefing, “that

the probability of any specific impact on Canaan’s financials at the time of the Registration

Statement’s filing was so low or uncertain that it rendered the transaction immaterial.” (Dkt. No.

55 at 24-25.) Indeed, the press release announcing the agreement made clear that the deal was

only a “strategic cooperation framework” that did not “constitute a legally binding contract or

otherwise give rise to legally enforceable rights and obligations.” (Dkt. No. 56–8 at 3.) The

anticipated magnitude of the deal was also ambiguous. Aside from a vague assertion that

Grandshores intended to purchase or distribute “not more than” $150 million of Canaan

equipment, the press release did not specify exactly how much money Grandshores would end

up spending and emphasized that “[a]ll transactions contemplated under the Agreement” were

“subject to the signing of a definitive agreement by [Grandshores] and Canaan.” (Dkt. No. 56–8

at 2-3.) Given the speculative nature of the agreement, no reasonable investor would have

“consider[ed] it important in deciding how to invest.” S.E.C. v. Thrasher, 152 F. Supp. 2d 291,

298 (S.D.N.Y. 2001) (cleaned up). In fact, had Canaan disclosed the agreement in its SEC




                                                 11
        Case 1:20-cv-07139-JPO Document 66 Filed 07/08/21 Page 12 of 13




filings, the disclosure might have misled investors by giving “the false impression that Canaan

expected to receive substantial revenue from Grandshores even though the agreement was

provisional and nonbinding” — especially since no sales ever materialized from the deal (Dkt.

No. 55 at 25.)

       In light of Plaintiffs’ failure to plead the materiality of the Grandshores agreement, the

claim is dismissed under both Section 10(b) and Section 11.

       C.        Claims under Section 20(a) and Section 15

       Plaintiffs also bring claims under Section 20(a) of the Exchange Act and Section 15 of

the Securities Act. These sections are “substantially the same.” In re AOL Time Warner, Inc.

Sec. & “ERISA” Litig., 381 F. Supp. 2d 192, 233 (S.D.N.Y. 2004). To state a claim under both

provisions, a plaintiff must successfully allege an “underlying primary violation.” Id. Plaintiffs

have not done so here. Since their Section 10(b) and Section 11 claims — the primary violations

alleged — fail as a matter of law, their claims under Section 20(a) and Section 15 must also be

dismissed. See, e.g., City of N. Miami Beach Police Officers’ and Firefighters’ Ret. Plan v. Nat’l

Gen. Holdings Corp., No. 19-CV-10825, 2021 WL 212337, at *11 (dismissing Section 20(a)

claims where Section 10(b) claim failed as a matter of law); Singh v. Schikan, 106 F. Supp. 3d

439, 452 (S.D.N.Y. 2015) (same with respect to Section 11 and Section 15).

       D.        Leave to Amend

       Plaintiffs have requested leave to amend in the event that their claims are dismissed.

(Dkt. No. 57 at 31.) Courts “should freely give leave [to amend] where justice so requires.”

Loreley Financing (Jersey) No. 3 Ltd. v. Wells Fargo Securities, LLC, 797 F.3d 160, 190

(quoting Fed. R. Civ. P. 15(a)(2)). This is especially so in cases involving securities fraud. See

Acito v. IMCERA Group, Inc., 47 F.3d 47, 55 (2d Cir. 1995) (“Leave to amend should be freely




                                                12
           Case 1:20-cv-07139-JPO Document 66 Filed 07/08/21 Page 13 of 13




granted, especially where dismissal of the complaint was based on Rule 9(b).”). Accordingly,

Plaintiffs’ request for leave to amend is granted.

IV.    Conclusion

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED. 3

       Plaintiffs may file a letter motion requesting leave to file a second amended complaint,

provided that they do so on or before August 6, 2021. The letter motion shall explain how a

second amended complaint would state a claim consistent with this Opinion and Order, and shall

append a draft of the proposed complaint indicating the changes from the current operative one.

If Plaintiffs choose not to seek leave to amend, they are directed to so indicate in a letter filed by

the same date. If Plaintiffs choose not to amend, or do not file a letter within the indicated time

limit, the Court will enter final judgment and direct the Clerk of Court to close this case,

permitting an appeal.

       The Clerk of Court is directed to close the motion at Docket Numbers 54 and 61.

       SO ORDERED.

Dated: July 8, 2021
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge




       3
          Plaintiffs have also filed a letter motion to strike a number of Defendants’ exhibits or, in
the alternative, to convert the motion to dismiss into a motion for summary judgment. (See Dkt.
No. 61.) This Opinion and Order does not rely on any of the exhibits at issue. Accordingly,
Plaintiffs’ motion is denied as moot.


                                                  13
